DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/20/2020. Claims 17-18 have additional limitations which makes those claims as mutually exclusive. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The unified zero response characteristic vector does not have any antecedent basis. Also it is not clear what applicant is referring from zero vector.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US Pub No. 20020045146).


 	With respect to claim 1, Wang et al discloses  (a)   acquiring temperature data of at least one of a heater temperature (31-35,Fig.2) defined by a temperature of a heater and a furnace temperature (Para 24) defined by an inner temperature of a process chamber (2,Fig.2), and acquiring a power supply value (Para 49) indicating an electric power supplied to the heater (Para 49); (b)    acquiring a reference temperature of the temperature data (Para 64);
(c)    creating a predetermined equation using a prediction model of estimating a predicted temperature of the temperature data (Para 49); (d)    calculating a solution of minimizing a deviation between the reference temperature and the predicted temperature based on the predetermined equation (Para 64-Para 73); and (e)    outputting a calculated power supply value calculated from the solution, and processing a substrate while controlling heating of the heater based on the calculated power supply value (Para 69-74).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al  (US Pub No. 20020045146).


 	With respect to claim 5, Wang et al discloses wherein the prediction model comprises coefficients related to predicting the predicted temperature of at least one of the heater temperature and the furnace temperature (kt, Para 100), a coefficient error correlation matrix (et, para 100), the reference temperature (Para 98) and a steady state power value (Para 98). However, Wang et al does not explicitly disclose steady state power value. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Wang et al such that steady state power is used in the equation in order to have an accurate model for temperature of the wafer.

 	With respect to claim 6, Wang et al discloses wherein the coefficients, the coefficient error correlation matrix, the reference temperature and the steady state power value are defined respectively for the heater temperature of each zone of the heater divided into a plurality of zones (Para 98-102, Fig.5B) and the furnace temperature of each zone of the heater (Para 98-102,Fig.5B).

 	With respect to claim 7, Wang et al discloses wherein the prediction model of the heater temperature in every zone of the heater divided into a plurality of zones (Para 98-100) is .


Allowable Subject Matter
Claims 2-3, 8-9, 10, 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ALI NARAGHI/Examiner, Art Unit 2895